Citation Nr: 0926101	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-30 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1984 to July 1992.  
He also served in the Reserve. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 RO rating decision.  

The Veteran participated in an informal conference with the 
RO's Decision Review Officer (DRO) in September 2006, and 
testified in a hearing before the DRO in March 2007.

In July 2008, the Board remanded the issue on appeal to the 
RO for additional evidentiary development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The currently demonstrated lumbar spine disability 
manifested by degenerative disc disease and joint disease, 
status post fusion, is shown as likely as not to be recurrent 
low back injuries that were initially sustained during the 
Veteran's period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by degenerative disc disease and 
degenerative joint disease status post lumbar spine fusion, 
is due to disease or injury that was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the issue of service connection for a low back 
disability has been accomplished.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition, 
such as arthritis, when a chronic disease manifests itself in 
service, or where demonstrated to a compensable degree within 
the applicable presumptive period under 38 C.F.R. § 3.307, 
and the Veteran currently has the same condition.  38 C.F.R. 
§ 3.303(b)  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
service connection may nonetheless be granted where a disease 
manifests itself in service (or within the presumptive 
period) but is not identified until later, and the evidence 
shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to 
that symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

Finally, the Board notes,  service connection may be granted 
for injury or disease incurred while on Active Duty for 
Training (ACDUTRA), which is defined as full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22), (24). 

Also, service connection may be granted for injuries-but not 
disease--incurred while on Inactive Duty for Training 
(INACDUTRA) is defined as other than full-time training 
performed by Reserves.  38 U.S.C.A. § 101(23), (24).  

In the present case, the record shows that the Veteran served 
on active duty from May 1984 to July 1992, then served in the 
Reserve.  

According to the Veteran, he first injured his back in 
approximately 1985, while removing a bomb rack ("multiple 
ejector rack" or "MER") from an airplane.  The MER came 
down on his shoulder, which caused him to lose feeling from 
the waist down.  He sought treatment on the ship, but the 
physician found nothing wrong.  Yet, he could not work for 
several days due to the pain.  

The Board notes that the service treatment record (STR) does 
not include pertinent treatment records relating to this 
reported injury.  

The STR does show that, in May 1987, the Veteran presented to 
an emergency room (ER) with complaints of right lower 
quadrant (back) pain for one week, which had become worse the 
previous night after the Veteran tried to lift a television 
set.  

The Veteran had no backward bending complaints and denied 
pain or paresthesias into the lower extremities.  On 
examination, he was in no acute distress; his gait was 
normal; there was no spine tenderness, and neurologic testing 
was normal.  

The STR also includes a May 1990 health record indicating 
that the Veteran presented with complaints of low back pain 
for more than one month; he denied any recent trauma.  He 
indicated that the pain did not radiate, and he denied 
numbness and paresthesias.  

On examination, there was no scoliosis, kyphosis, lordosis or 
spasms.  The Veteran had full range of motion with mild 
tenderness of the lower lumbar area on palpation.  The 
diagnosis was that of lower lumbar muscle strain.  

On follow-up in late-May 1990, the Veteran complained that 
the prescribed medications had not helped.  A physical 
examination was within normal limits, and the physician 
indicated that X-ray studies of the lumbosacral spine 
revealed no abnormality.  The assessment was "[unreadable] 
low back pain."  

In a July 1990 Medical Surveillance Questionnaire, the 
Veteran reported working as an ordnanceman, painter and 
corrosion worker during service.  

At his discharge from active service, the Veteran underwent a 
dental and physical examination.  In a June 1992 Dental 
Health Questionnaire, the Veteran indicated he was having low 
back pain.  

Also, in his June 1992 self-report of medical history, the 
Veteran indicated that he had had recurrent back pain.  The 
reviewing physician noted that the Veteran had occasional low 
back pain not considered disqualifying; routine exercise.  On 
physical examination in June 1992, the spine was found 
"normal."  

Following his active service, the Veteran enlisted in the 
Reserve.  In a September 2003 medical pre-screening, the 
Veteran specifically denied ever having recurrent back pain.  

Similarly, during an October 2003 enlistment examination, the 
lower extremities were found "normal."  On the accompanying 
self-report, the Veteran denied recurrent back pain.  

The Reserve STR includes numerous private medical records 
relating to the Veteran's complaints of low back pain.  

In particular, in April 2005, the Veteran presented to a 
private physician, Dr. KPS, with complaints of having pulled 
his back out during the past week.  The Veteran explained 
that it first started in the mid-1980's while in the service; 
the back pain had been intermittent since and usually 
resolved on its own.  

The Veteran also underwent a private MRI in May 2005, which 
revealed bilateral L5 spondylolysis with a slight 
spondylolisthesis, and mild L4-5, and to a lesser degree L3-4 
degenerative disc disease (DDD).  A separate May 2005 MRI 
revealed grade I spondylolisthesis of L5 on S1 due to 
bilateral pars defects, and small disc bulge at L4-5.  

The Veteran returned for follow-up with Dr. KPS later in June 
2005 complaining that he had started a new job and was doing 
some heavy lifting, which exacerbated his pain.  

The Reserve STR does not otherwise document a low back 
injury.  

In July 2005, the Veteran underwent an initial physical 
therapy evaluation.  He complained of symptoms beginning in 
the mid-1980's during service, and subsequent intermittent 
pain until March 2005, when he experienced a significant 
increase in pain while exercising during his Reserve service.  

In August 2005, the Veteran first presented for VA primary 
care.  His complaints included a back injury during service, 
and a later reinjury in the Reserve while exercising.  The 
physician noted that he reviewed a "large file" of medical 
records, including an MRI showing Grade I spondylolisthesis 
of L5 on S1 due to bilateral pars defects and small disc 
bulge at L4-5.  His assessment was that of low back pain 
secondary to spondylolisthesis and an old injury.  

In September 2005, the Veteran underwent a VA spine 
examination.  The examiner reviewed the claims file and 
medical records.  He noted that the Veteran's complaints 
included low back pain beginning in the 1980's aboard the USS 
American while downloading an MER.  The examiner specified 
that the "course since onset" was "[p]rogressively worse."  
In the "Medical History" section, however, he noted that 
there was "no" history of spine trauma.  

The VA examiner also detailed the Veteran's complaints of 
severe low back pain radiating down the left leg.  The 
examiner then performed a physical examination, and noted 
that X-ray studies revealed mild disc space narrowing with 
osteoarthritic changes in the lower lumbar spine, mild 2mm 
spondylolisthesis L5 in relation to S1 without definite 
spondylolysis identified at L5.  

Accordingly, the examiner's diagnosis was degenerative joint 
disease (DJD) and DDD of the lower back.  He also opined that 
the Veteran diagnosed back disability was  less likely as not 
caused by or the result of his active service.  

In support, the VA examiner explained that, although the 
Veteran did have complaints of low back pain during service, 
the June 1992 separation examination showed the spine 
examination as "normal."  Therefore, in his opinion, the 
current low back disability would be more likely related to 
injuries which occurred following the Veteran's active 
service.  

The private medical evidence next includes numerous records 
including November 2005 and February 2006 Pain Management 
Center progress notes, and November 2005 and July 2006 Spine 
Center reports, showing that the Veteran complained of 
continuous low back pain since service in the early 1980's.  

For example, the July 2006 private Spine Center note 
indicates that the Veteran was struggling with a 20-year 
history of back pain.  

In August 2006, the Veteran underwent a transforaminal lumbar 
interbody fusion.  A post-operative report indicates a 
postoperative diagnosis of L5-S1 spondylolisthesis, L5 
spondylolysis, L4-5 DDD, lumbar stenosis, and lumbar 
radiculopathy.  

Then, in October 2006, the Veteran's treating physician, Dr. 
KPS, wrote a letter noting that he had been treating the 
Veteran since 2004.  Accordingly, the Veteran told him that 
he had had low back pain since an in-service injury.  (Dr. 
KPS specified that he had reviewed VA treatment records 
starting in 1990, but could not find the relevant record.).  
The Veteran subsequently developed further low back pain with 
radicular type symptoms.  More recently, he underwent a 
lumbar fusion in August 2006.  

In an October 2006 progress note, Dr. KPS documented his 
reasoning.  He noted that the Veteran's low back pain started 
after an in-service injury, and although the records could 
not be found, the Veteran insisted that that was when the 
pain started.  Dr. KPS further detailed that the Veteran 
presented VA treatment records from 1990 showing that he had 
a type of pain similar to the current pain.  

The record also showed that the Veteran requested a letter 
from his (private) treating Spine Center physician.  In 
response to his request, the physician wrote an October 2006 
letter explaining that she did not treat the Veteran during 
his active service.  

Therefore, she was unable to offer an opinion regarding the 
etiology of his current disability.  She could simply restate 
that the Veteran told her his pain started during his active 
service and continued to the present.  She observed that she 
had no reason to doubt the Veteran's assertions.  

The record also includes a Social Security Administration 
(SSA) decision finding that the Veteran was disabled due to 
DDD and DJD of the lumbar spine.  SSA further found that the 
disability began when the Veteran was a "younger individual 
age 18-44." 

In support of his claim, the Veteran testified at a DRO 
hearing in March 2007.  He emphasized that he had had no jobs 
following service that required heavy lifting.  In addition, 
his wife testified that she married the Veteran in June 1997, 
from which time he had continuously complained of low back 
pain.  

Based upon a careful review, the Board finds that service 
connection for the present low back disability is warranted.  

First, the record shows that throughout his medical 
treatment, the Veteran has continuously asserted that his low 
back pain began in service and continued following service.  

The Board notes that his assertions are consistent with the 
medical evidence, which document numerous complaints of and 
treatment for low back pain in service and continuously 
following service.

The Board, accordingly, finds that the Veteran's assertions 
are credible and competent evidence in support of his claim.  
See Owens v. Brown, 7 Vet. App. 429 (1995) (the Board's 
responsibility to evaluate the credibility and probative 
value of all evidence); Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation).  

Furthermore, the Veteran's treating physician in October 
2006, and the VA physician in August 2005, related the 
Veteran's post-service complaints to his in-service low back 
symptoms.  

Accordingly, their opinions establish a continuity of 
symptomatology beginning in service and establish that the 
present disability is related to that symptomatology.  See 38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495-98.  

In light of the competent evidence linking the in-service 
injuries to the present disability, the Board finds that the 
evidence is in relative equipoise in showing that that the 
current low back disability was due to series of injuries 
that began during the Veteran's active service.  See Savage, 
10 Vet. App. at 495-98.  

The Board recognizes that the September 2005 VA examiner 
determined that the Veteran's current disability was less 
likely than not related to his documented in-service 
injuries.  

The VA examiner's medical opinion is a medical conclusion 
that the Board cannot ignore or disregard.  Willis v. 
Derwinski, 1 Vet. App. 66 (1991).  The Board, however, is not 
obligated to accept a physician's opinion.  See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993).  

The Board's duty is to assess the credibility and probative 
value of medical evidence.  See Hayes, 5 Vet. App. at 69.  In 
fact, the Board may favor one medical opinion over another if 
it offers an adequate statement of reasons or bases.  See 
Owens, 7 Vet. App. at 433.

Here, the Board assigns little probative value to the VA 
examiner's opinion, since it was factually inaccurate, not 
fully articulated, and not based on sound reasoning.  See 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-304 (2008) 
(a medical opinion that is a factually accurate, fully 
articulated, and based on sound reasoning carries significant 
weight).  

First, the VA examiner's medical opinion is internally 
inconsistent.  Specifically, in the "Summary of Problem" 
section, he indicated that the Veteran had a low back injury 
aboard the USS America in the 1980's.  Next, however, in the 
"Medical History" section, the examiner indicated that 
there was "no" history of trauma to the spine.  

Despite this determination, the examiner concluded that the 
current disability was due to post-service trauma.  In light 
of these numerous contradictions, the VA examiner's opinion 
is shown to be factually inconsistent.  See Nieves-Rodriquez, 
22 Vet. App. at 304.  

The examiner's opinion is also not fully articulated or 
reasoned.  In particular, he fully acknowledged the presence 
of an in-service injury and a "progressively worse" course 
since onset.  On the other hand, he did not document or 
detail any post-service low back injuries.  

Yet, he concluded that the current disability was related to 
post-service injuries.  Since he did not explain why or how 
he reached the conclusion that the current disability is 
attributable to the unspecified post-service low back 
injuries, the Board must find that his etiology opinion is 
not fully articulated or reasoned.  See Nieves-Rodriquez, 22 
Vet. App. at 304.  

In short, the September 2005 VA examiner's opinion carries 
little probative value.  

In conclusion, the Board finds the evidence to be at least in 
a state of relative equipoise in showing that the current low 
back disability was as likely as not incurred in by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.    

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for the low back disability is 
warranted.  


ORDER

Service connection for a low back disability manifested by 
degenerative disc disease and degenerative joint disease 
status post lumbar spine fusion, is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


